(concurring in the result):
I concur with the conclusion reached by the majority. A simple restatement of the rule is found in Wharton’s Criminal Law, § 731 (C. Torcía 14th ed. 1981) (footnote omitted), as follows:
An agreement between two persons to commit an offense does not constitute conspiracy when the target offense is so defined that it can be committed only by the participation of two persons.
Where there is a third party to the crime, the rule has never applied. See Iannelli v. United States, 420 U.S. 770, 782 n. 15, 95 S.Ct. 1284, 1292 n. 15, 43 L.Ed.2d 616 (1975); Gebardi v. United States, 287 U.S. 112, 53 S.Ct. 35, 77 L.Ed. 206 (1932); Wharton’s, supra, p. 547. In this matter there could have been no possession by or transfer between the parties to the conspiracy without the intervention of a third party— the person who sold the drugs to appellant in Amsterdam.